IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                    December 8, 2009 Session

                              IN RE ESTATE OF CLEO SNAPP

                 Appeal from the Chancery Court for Washington County
                   No. P41-229-05    G. Richard Johnson, Chancellor


                   No. E2009-00551-COA-R3-CV - FILED MAY 13, 2010


Anne Dowd and Ferrell Ervin filed a motion to intervene and to stay the distribution of the
estate of Cleo M. Snapp, claiming they were heirs of the estate. Ms. Dowd asserted that she
was the non-marital child of Thomas Ervin, a brother of Ms. Snapp, and Mr. Ervin asserted
that his father, Ben Ervin, was the non-marital child of Thomas Ervin. The executrix of the
estate responded by filing a motion to deny their claims. After a hearing, the trial court
granted the executrix’s motion to deny the claims because they were untimely. We affirm.


       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                             Affirmed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which C HARLES D. S USANO,
J R., and D. M ICHAEL S WINEY, JJ., joined.

James R. Wheeler, Jonesborough, Tennessee, for the appellants, Anna Dowd and Ferrell
Ervin.

Douglas K. Shults, Erwin, Tennessee, for the appellee, the Estate of Cleo Snapp.

                                               OPINION

                                         I. BACKGROUND

      Anne Dowd and Ferrell Ervin1 (“Petitioners”) claim to be the heirs of Cleo M. Snapp
(“Decedent”). Decedent passed away at the age of 102 on January 25, 2005. Decedent was


        1
         Mr. Ervin’s first name was spelled variously as “Farrell” or “Ferrell” throughout the record. We
use “Ferrell” here because the cover sheet on the Technical Record from the trial court bears this spelling.
not survived by a spouse or children. A will and a holographic will were submitted for
probate to the trial court on February 9, 2005. It was estimated that Decedent’s estate (“ the
Estate”) included personalty valued at $300,000 and realty valued at $500,000. Decedent left
a large portion of the Estate to three of her sisters, who were alive at the time she executed
the will. However, the three sisters predeceased Decedent, and as a result, Decedent’s nieces
and nephews held the closest degree of relationship as surviving heirs. Approximately thirty
devisees and legatees were listed in the petition filed in support of the probate of the Estate.

       At the time of the filing for probate, an affidavit of publication was filed. The
affidavit specified that a Notice to Creditors was published in the Johnson City Press, a daily
newspaper published in Johnson City. The two insertions commenced on February 25, 2005,
and ended March 4, 2005.

        Litigation concerning the interpretation of the will ensued. On February 28, 2007, the
issues were finally resolved in an opinion from this court. See In re Estate of Snapp, 233
S.W.3d 288 (Tenn. Ct. App. 2007). Specifically, we concluded that the entire residuary
estate had lapsed thereby causing the entire residuary estate to pass by intestate succession
because Decedent’s sisters predeceased her. Id. at 294 (citations omitted).

        No other court activity occurred in this matter until October 20, 2008, when the
Executrix of the Estate, Margaret Swingle (“Executrix”), filed a motion for interim
distribution and to set attorney’s fees. Petitioners claim that they did not become aware of
the matter until on or about October 20, 2008, having learned that they were not considered
heirs at law. More than three years after Decedent’s death, Petitioners filed a motion to
intervene and stay the proceedings. In that motion, Petitioners alleged that they were direct
descendants of Thomas Ervin, brother of Decedent. In response, Executrix filed a motion
to deny Petitioners’ claim/intervention.

       The only evidence offered to the trial court in support of Petitioners’ Motion to
Intervene was the discovery deposition of Executrix. In her deposition, Executrix stated that
she did not believe that Petitioners were heirs at law of Decedent. Executrix also testified
that she found some old letters in Decedent’s desk concerning whether Ben Ervin was the
son of Thomas Ervin. Those letters were attached as Exhibit One to Executrix’s deposition.
According to Executrix, those letters suggested that Ben Ervin was not the son of Thomas
Ervin.

       After a hearing on the motion to intervene, the trial court entered an order granting the
Estate’s motion to deny Petitioners’ claim/intervention. Specifically, the trial court held that
Petitioners’ claims were untimely because the claims were filed after the expiration of the
one-year statute of limitation. Thereafter, Petitioners filed this appeal challenging the trial

                                              -2-
court’s determination that they were creditors of the Estate and that their claims were
untimely filed.

                                        II. ISSUES

       The issues presented for review are restated as follows:

       A.      Whether the trial court erred in determining that Petitioners should be treated
as creditors of the Estate.

       B.     Whether the trial court erred in determining that the statute of limitations
barred Petitioners’ claims.


                             III. STANDARD OF REVIEW

        The trial court’s findings of fact are reviewed de novo with a presumption of
correctness. Tenn. R. App. P. 13(d). This court will not disturb the trial court’s findings of
fact unless the evidence preponderates against them. Bogan v. Bogan, 60 S.W.3d 721, 727
(Tenn. 2001). Regarding legal issues, our review is conducted under a de novo standard of
review without any deference to the trial court’s conclusions of law. Southern Constructors,
Inc. v. Loudon County Bd. Of Educ., 58 S.W.3d 706, 710 (Tenn. 2001). Whether Petitioners
qualify as heirs is a matter of statutory construction. The interpretation of a statute is a
question of law subject to de novo review. Leab v. S & H Mining Co., 76 S.W.3d 344, 348
(Tenn. 2002); Bryant v. Genco Stamping & Mfg. Co., 33 S.W.3d 761, 765 (Tenn. 2000). We
presume that every word in a statute has meaning and purpose; each word should be given
full effect if the obvious intention of the General Assembly is not violated by so doing. In
re C.K.G., 173 S.W.3d 714, 722 (Tenn. 2005). If the statutory language is clear and
unambiguous, we apply its plain meaning in its normal and accepted use, without a forced
interpretation that would limit or expand the statute’s application. Eastman Chem. Co. v.
Johnson, 151 S.W.3d 503, 507 (Tenn. 2004). When called upon to construe a statute, the
courts must take care not to unduly restrict a statute’s application or conversely expand its
coverage beyond its intended scope. Houghton v. Aramark Educ. Res., Inc., 90 S.W.3d 676,
678 (Tenn. 2002).




                                    IV. DISCUSSION

       In Tennessee, non-marital children may inherit from or through their biological father

                                             -3-
by intestate succession if “paternity is established by an adjudication before the death of the
father or is established thereafter by clear and convincing proof.” Tenn. Code Ann. §
31-2-105(a)(2)(B) (2007). When an adjudication determining paternity occurs after the
father’s death, the non-marital children may inherit from or through their father “where rights
of inheritance have not finally vested” in other heirs. Brady v. Smith, 56 S.W.3d 523, 525
(Tenn. Ct. App. 2001) (quoting Allen v. Harvey, 568 S.W.2d 829, 835 (Tenn. 1978)). Tenn.
Code Ann. § 31-2-105 does not address “the second limitation found in Allen v. Harvey, that
‘rights of inheritance have not finally vested.’” Bilbrey v. Smithers, 937 S.W.2d 803, 806
(Tenn. 1996) (quoting Allen, 568 S.W.2d at 835). Addressing this issue in Bilbrey v.
Smithers, the Tennessee Supreme Court held:

       [A] child born out of wedlock, whose paternity was not adjudicated prior to the
       death of the father, can establish the right to inherit by intestate succession by
       asserting that right against the estate of the deceased owner of the property in
       which an interest is claimed within the time allowed for creditors to file claims
       against the estate and by establishing paternity by clear and convincing proof.

Bilbrey, 937 S.W.2d at 808.

        Under Tenn. Code Ann. § 30-2-306, creditors are allowed four months from the date
of the first publication or posting of the Notice to Creditors in which to file claims against
the estate. See Tenn. Code Ann. § 30-2-306(b) (Supp. 2009). Tenn. Code Ann. § 30-2-307
governs claims filed against an estate and provides “[a]ll claims against the estate arising
from a debt of the decedent shall be barred unless filed within the period prescribed in the
notice published or posted in accordance with § 30-2-306(b).” Tenn. Code Ann. §
30-2-307(a)(1) (2007). However, Section 30-2-307 also provides two exceptions to the four-
month period prescribed in Tenn. Code Ann. § 30-2-306(b). See Bowden v. Ward, 27
S.W.3d 913, 918 (Tenn. 2000); In re Estate of Luck, No. W2004-01554-COA-R3-CV, 2005
WL 1356448, at *3-4 (Tenn. Ct. App. W.S., June 7, 2005). The relevant exception to the
instant case is found at Tenn. Code Ann. § 30-2-307(a)(1)(B), which states:

       If a creditor receives actual notice less than sixty (60) days before the date that
       is twelve (12) months from the decedent’s date of death or receives no notice,
       the creditor’s claim shall be barred unless filed within twelve (12) months
       from the decedent’s date of death.

Tenn. Code Ann. § 30-2-307(a)(1)(B) (2007) (emphasis added). Moreover, Tenn. Code Ann.
§ 30-2-310(a) provides:

       All claims and demands not filed with the probate court clerk, as required by

                                               -4-
        §§ 30-2-306 – 30-2-309, or, if later, in which suit has not been brought or
        revived before the end of twelve (12) months from the date of death of the
        decedent, shall be forever barred.

Tenn. Code Ann. § 30-2-310(a) (2007) (emphasis added).

       In the case at bar, Decedent passed away on January 25, 2005. The trial court found
that Petitioners filed a motion to intervene on November 6, 2008, and a motion to establish
status as heirs on January 16, 2009. The trial court determined that Petitioners, as
non-marital children,2 were creditors of the Estate, and as a result, their claims were excluded
because “they failed to file timely claims and are beyond the one-year statute of limitations.”
Petitioners argue that the trial court erred in determining that they were creditors of the Estate
and applying the one-year statute of limitations. They claim that they had no notice of the
former appeal and that their cause of action did not arise until this court determined that the
residuary estate would pass by intestate succession. We disagree.

        It is well settled that non-marital children claiming a share in an estate must file their
claims within the one-year statute of limitations. See Bilbrey, 937 S.W.2d at 808; In re
Estate of Bennett, No. E2004-02007-COA-R3-CV, 2005 WL 2333597, at *5 (Tenn. Ct. App.
E.S., Sept. 23, 2005). Explaining the rationale behind the rule, the Tennessee Supreme Court
stated:

        . . .[T]his limitation can be determined by familiar and well-defined rules, it
        meets constitutional standards of notice to claimants, it protects the rights of
        creditors and subsequent owners of the property, it poses no threat to “rights
        of inheritance” beyond those which may now be posed by creditors and taxing
        authorities, and it retains the present degree of dependability in the titles to
        intestate property.

Bilbrey, 937 S.W.2d at 808 (footnotes omitted).

        This court has consistently enforced the one-year statute of limitations to individuals




        2
         Mr. Ervin does not allege that he was born out of wedlock, but that he would inherit through a
relative who was born out of wedlock. Specifically, he argues that he shares in the Estate because of his
relationship to Ben Ervin, who he alleges was the illegitimate son of Thomas Ervin, a brother of Decedent.
Thomas Ervin and Ben Ervin predeceased Decedent. Under these circumstances, Tenn. Code Ann. §
31-2-105(a)(2)(B) applies.

                                                   -5-
seeking to establish a claim for a share of an estate as a non-marital child.3 In In re Estate
of Bennett, a non-marital daughter filed a claim against her deceased father’s estate.
Although a notice to creditors was published, she never received actual notice by the estate’s
personal representative. In re Estate of Bennett, 2005 WL 2333597, at *2. The non-marital
daughter filed her claim over a year after her father died, and the trial court found that the
claim was barred “‘even though the personal representative of the Estate did not provide
legal notice’” to the daughter. Id. On appeal, this court affirmed, noting that the trial court
correctly disallowed the claim because it was untimely. Id. at *5. Relying on In re Estate
of Luck and the one-year limit of Tenn. Code Ann. § 30-2-307(a)(1)(B), this court reasoned
that the daughter “was required to proceed as a creditor of the estate” and she had “one year
from the date of the decedent’s death in which to file her claim against the estate.” Id.

        The language of Section 30-2-307(a)(1)(B) mandates that any claim or demand
against an estate accrues at the date of the decedent’s death. See also Jack W. Robinson, Sr.
et al., 2 Pritchard on Wills and Administration of Estates § 802 (6th ed. 2007) (“The
maximum time in any event for filing a claim is twelve months from the decedent’s death.”).
Contrary to Petitioners’ contentions, it is of no consequence whether Petitioners’ had notice
of the previous appeal related to the Estate. Further, Petitioners’ contention that their cause
of action did not arise until this court determined that the residuary estate would pass by
intestate succession is without merit. To interpret the statute as Petitioners urge would
undermine the Legislature’s intent to limit claims against an estate to twelve months from
the date of a decedent’s death. As evidenced by the language of Tenn. Code Ann. §
30-2-307(a)(1)(B) and § 30-2-310, claims not filed within twelve months of the decedent’s
death are barred. See In re Estate of Bennett, 2005 WL 2333597, at *5; see also In re Estate
of Tanner, 295 S.W.3d 610, 620 (Tenn. 2009) (citing In re Estate of Luck with approval and
observing that applying the limitation of Tenn. Code Ann. § 30-2-307(a)(1)(B)“regardless
of whether a representative is appointed, is the most natural interpretation of the statutory
scheme.”)

       We agree with the trial court and hold that Petitioners were to proceed as creditors of
the Estate. The statute of limitations for a creditor’s claim against an estate must be filed
one-year from the decedent’s death. See Tenn. Code Ann. § 30-2-307(a)(1)(B). Because
Petitioners failed to file their claim within a year of Decedent’s death, their claim was time
barred. Even if this court found that the statute of limitations did not run until our decision
in favor of intestate succession, Petitioners’ claims remain untimely. This court entered a


        3
          In In re Estate of Bennett, 2005 WL 2333597, at *5, f.n. 2, this court declined to follow the result
reached by the Middle Section of this court in Glanton v. Lord, 183 S.W.3d 391 (Tenn. Ct. App. 2005), perm.
app. denied (Tenn. Oct. 24, 2005). In Glanton, this court held that the statute of limitations begins to run
“after the decedent’s estate has been submitted to probate.” 183 S.W.3d at 401.

                                                     -6-
decision ruling that the Estate should pass via intestate succession on February 28, 2007,
which was filed in the record of the trial court on September 10, 2007. Petitioners did not
file their motion to intervene until November 6, 2008; their motion was filed more than a
year after this court’s decision concerning intestate succession and more than three years
after the date of Decedent’s death. Accordingly, we affirm.


                                   V. CONCLUSION

       The judgment of the trial court is affirmed and this cause is remanded for the
collection of costs below. Costs of this appeal are taxed to Appellants, Anna Dowd and
Ferrell Ervin.




                                                  _________________________________
                                                  JOHN W. McCLARTY, JUDGE




                                            -7-